DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment After Final Rejection with the AFCP 2.0 request filed February 7, 2022 and the Terminal Disclaimer filed February 16, 2022.
Claims 1, 13, 18 and 20 are amended.
Claims 1-6, 9-16, and 18-20 are pending.
 
Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,709,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Consequently, the nonstatutory double patenting rejection has been overcome.

Allowable Subject Matter
Claims 1-6, 9-16, and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks of 02/07/2022 and the acceptance of the Terminal Disclaimer filed on 03/04/2022, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792